Citation Nr: 0613463	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had verified active service from August 1950 to 
February 1952, with more than 4 years of total active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for a seizure disorder, 
bilateral hearing loss, and vertigo, and which denied a claim 
of entitlement to TDIU.  

In August 2005, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).




REMAND

In a number of final decisions in the past, VA has denied 
claims of entitlement to service connection for a seizure 
disorder, bilateral hearing loss, and vertigo, to include 
claims to reopen, i.e., on a "new and material" basis.  See 
e.g., Board decision dated in December 1994; RO rating 
decisions dated in June 1996, February 1999, and June 2001.  

In a recent decision, Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the United States Court of Appeals 
for Veterans Claims (Court) stated that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  In such cases, the Court 
in Kent stated that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (VCAA) requires the Secretary to 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A review of the claims files shows that the generic 
requirements for new and material evidence were discussed in 
the April 2004 rating decision.  The veteran was sent a VCAA 
letter in April 2005.  However, this letter primarily 
discusses the criteria for service connection, and does not 
contain the information required under Kent.  Although the 
April 2005 statement of the case discussed the specific 
evidence required to reopen the claims, in a decision decided 
following Kent, the Court held that the duty to notify cannot 
be satisfied by reference to various post-decisional 
communications, such as the notification of decision, the 
statement of the case, or a supplemental statement of the 
case, from which the claimant might have been able to infer 
what evidence was lacking.  Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006).  On remand, the veteran 
should be provided with notice of what constitutes new and 
material evidence to reopen his service-connection claims, as 
discussed in Kent.

During the pendency of this appeal, the Court also redefined 
the requirements of the VCAA to include notice that a 
disability rating and an effective date for award of benefits 
would be assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  On remand, the 
veteran should also be provided with notice as discussed in 
Dingess/Hartman.  

With regard to the veteran's TDIU claim, VA has a duty to 
supplement the record by obtaining opinions as to the effect 
that the veteran's service-connected disabilities have upon 
his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 
(1995); Gary v. Brown, 7 Vet. App. 229 (1994).  In this case, 
service connection is in effect for migraine headaches, 
evaluated as 50 percent disabling, and a trigeminal nerve 
injury, evaluated as 30 percent disabling, as well as a 
"healed chip fracture, right index finger," tonsillitis, 
and bruxism, with each disability evaluated as 0 percent 
disabling.  His combined rating is 70 percent.  Of particular 
note, the most recent relevant examination report is a VA 
neurological examination report, dated in November 2003.  
This report does not address the general extent of functional 
and industrial impairment caused by the veteran's service-
connected disabilities.  In addition, the veteran is shown to 
have a number of nonservice-connected disabilities, 
including, but not limited to, insulin-dependent diabetes 
mellitus, congestive heart failure, a seizure disorder, 
osteoarthritis, chronic obstructive pulmonary disease, 
chronic renal failure, and frontal lobe syndrome.  See e.g. 
April 2005 report from Mountain Home VA Medical Center.  A 
private physician has indicated that the veteran is 
unemployable, however, this opinion discusses both service-
connected and nonservice-connected disorders.  See statement 
from Buddy J. Clayton, M.D., dated in November 2003.  On 
remand, a medical opinion as to whether the veteran's 
service-connected disabilities alone render the veteran 
unable to engage in substantially gainful employment should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notice of what constitutes new and 
material evidence to reopen his service-
connection claims for a seizure disorder, 
bilateral hearing loss, and vertigo, as 
set forth in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).  In 
addition, at this stage of the appeal, to 
ensure VCAA compliance, notify the 
veteran of the rating for the disability 
and of the effective date provision for 
reopened claims of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Schedule the veteran for VA 
examination by the appropriate 
specialist(s) in order to obtain a 
medical opinion as to whether the 
veteran's service-connected disabilities 
in-and-of-themselves render the veteran 
unable to engage in substantially gainful 
employment.  The claims folders must be 
made available to the examiner(s) in 
conjunction with the examination(s), and 
the examiner(s) should acknowledge such 
review in the examination report(s).  
Such tests as the examining physician(s) 
deems necessary should be performed.  

3.  Readjudicate the issues on appeal.  
If any of the determinations remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  They 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).









 Department of Veterans Affairs


